IN THE SUPREME COURT OF THE STATE OF NEVADA


                MEDALLIC ART LIMITED                                    No. 68776
                PARTNERSHIP, A REVOKED NEVADA
                LIMITED PARTNERSHIP; MEDALLIC
                ART CORPORATION, A NEVADA
                CORPORATION; MEDALLIC ART
                COMPANY, LLC, A NEVADA LIMITED
                LIABILITY COMPANY; AND ROSS
                HANSEN, INDIVIDUALLY, AND D/B/A
                                                                              FILED
                NORTHWEST TERRITORIAL MINT,                                   JUN 20 2016
                LLC, MEDALLIC ART LIMITED                                     TRACE K. LINDEMAN
                                                                         CLERK OF SUPREME COURT
                PARTNERSHIP, MEDALLIC ART                                BY   S. YC
                CORPORATION AND MEDALLIC ART                                    DEP LlirtC7.4

                COMPANY, LLC,
                Appellants,
                vs.
                ROBERT HOFF; AND CONNIE HOFF,
                HUSBAND AND WIFE,
                Respondents.

                                 ORDER VACATING AND REMANDING
                            This is an appeal from a post-judgment order awarding
                attorney fees in a contract action. Third Judicial District Court, Lyon
                County; Leon Aberasturi, Judge.
                            The district court awarded attorney fees to respondents under
                Section 31 of the Lease Agreement, which authorizes an award of fees to a
                "Prevailing Party," defined as "a Party who substantially obtains or
                defeats the relief sought." The district court found that respondents
                substantially obtained the relief they had sought at trial because they
                obtained a judgment (1) enjoining appellants from bringing certain
                hazardous substances onto the premises, (2) requiring appellants to pay a
                tax penalty, (3) requiring appellants to provide respondents with notice
                that appellants have retained contractors for HVAC maintenance and fire
SUPREME COURT
      OF
                certification, and (4) requiring appellants to pay a security deposit.
    NEVADA

(0) 1947A 400
                                                                                         Ito-aq   4=1
                                  On appeal, appellants contend that the district court did not
                     (1) enjoin appellants from bringing hazardous substances onto the
                     premises to be used in conducting electroplating operations, and (2) did
                     not award respondents damages for roof repairs. According to appellants,
                     because those two trial successes were more "substantial" than
                     respondents' trial successes, the district court abused its discretion in
                     determining respondents were the "Prevailing Party." See Las Vegas
                     Metro. Police Dep't v. Blackjack Bonding, Inc., 131 Nev., Adv. Op. 10, 343
P.3d 608, 614 (2015) (reviewing an award of attorney fees for an abuse of
                     discretion). Having considered the parties' arguments and the record, we
                     agree preliminarily with appellants' stance, as we are unable to determine
                     from the district court's November 19, 2014, order why the district court
                     did not give credence to appellants' two trial successes. In particular,
                     whereas the November 19, 2014, order downplays the significance of
                     appellants' first trial success, the district court's April 1, 2014, post-trial
                     order suggests that the electroplating issue was one of the primary
                     disputes between the parties. Similarly, although the November 19, 2014,
                     order alludes to appellants' success on the roof-repair issue, the order does
                     not attempt to quantify the significance of that issue.'
                                  Accordingly, based on the current record, we are unable to
                     conclude that the district court was within its discretion in determining


                           1 Inthis regard, it is unclear why the roof-repair issue was afforded
                     the same weight as other issues for purposes of the district court's tally of
                     ‘`areas" and "claims" won by each side. Moreover, some of the "areas"
                     appear to be duplicative of one another, and respondents appear to have
                     been given full credit for at least one area and claim where both sides
                     partially prevailed. For these reasons and others, the district court's tally
                     of areas and claims won by each side does not provide a justifiable basis
                     for affirming the November 19, 2014, order.
SUPREME COURT
       OF
     NEVADA
                                                            2
(0) 1947A (441D;50
                that respondents were the "Prevailing Party" under Section 31. 2 See id.
                (recognizing that an abuse of discretion can occur "when the district court
                bases its decision on a clearly erroneous factual determination"). We
                therefore vacate the district court's November 19, 2014, order that
                determined respondents were entitled to attorney fees, and we necessarily
                vacate the district court's July 30, 2015, order awarding attorney fees to
                respondents. 3 We remand this matter with instructions for the district
                court to consider and explain how appellants' two trial successes factor
                into the determination of who is entitled to attorney fees under Section
                31. 4
                               It is so ORDERED.



                                                                    J.
                                         Douglas


                                                                         )0Thy--7     J.
                                                          Gibbons

                cc: Hon. Leon Aberasturi, District Judge
                     Leverty & Associates Law, Chtd.
                     Oshinski & Forsberg, Ltd.
                     Third District Court Clerk


                                neither side has raised the issue on appeal, we do not
                        2 Because
                address whether Section 31 contemplates a situation in which there could
                be more than one "Prevailing Party."
                        3J     of this disposition, we decline to consider appellants' other
                arguments as to why the award should be vacated, modified, or reduced.

                        4Thefact that this disposition did not expressly address appellants'
                other trial successes should not be construed as prohibiting the district
                court from considering those successes on remand.
SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A